Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicants are respectfully reminded that they and other individuals, as set forth in 37 CFR 1.56, have a duty to bring to the attention of the Office any material prior art or other information cited or brought to their attention in any related foreign application. See MPEP 2001.06(a). The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question.  The individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.  See MPEP 2001.06(b).

Election/Restrictions
Claims 7-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/01/2022. Applicant’s election without traverse of claims 1-6, species A, figures 1-23c in the reply filed on 03/01/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nesting (20040026296) in view of Morgan (4928350).
Nesting discloses:
1. (Original) A container (figs 1-3) comprising: a side wall (adjacent 3), an upper hinge member (6s), and an upper wall (5s), wherein the upper hinge member and the side wall are connected rotatably around a first rotation axis (as shown in fig 1), the upper hinge member and the upper wall are connected rotatably around a second rotation axis (as shown in fig 1); With the exception of the following which is disclosed by Morgan: and the first and second rotation axes are parallel (as shown in figs 1-24 where the device uses a set of two pins).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nesting in view of Morgan (by replacing one hinge structure for another) in order to provide a structure that permits easier, smoother rotation while also permitting restriction to prevent undesired damage.
The Combined Reference discloses:
2. (Original) The container of Claim 1, configured such that the second rotation axis is always arranged above the first rotation axis (Morgan such as in figs 11, 16, 17 for example but not limited thereto).

3. (Original) The container of Claim 2, wherein the upper hinge member comprises a rotation restricting portion configured to restrict rotation of the upper hinge member, and the rotation restricting portion is configured to abut against the side wall, so that the second rotation axis is not arranged below the first rotation axis (Morgan such as the description with stop mechanisms in col. 11:55-col. 12: 3).

4. (Currently Amended) The container of Claim 2 , wherein an angle of a plane passing through the first and second rotation axes with respect to an outer surface of the side wall is 91 to 135 degrees (the Combined Reference through rotation provides the above angles).

5. (Currently Amended) The container to Claim 1, wherein the first rotation axis is arranged in a concave portion provided on an outer surface side of the side wall, and the concave portion is configured not to penetrate the side wall (Morgan such as portion but not limited thereof to 229 of which does nto perform the intended use of “penetrating” such as piercing the side wall through operation).

6. (Currently Amended) The container of any one of Claim 1, comprising (all to Nesting) second to fourth side walls (3s), a second upper wall (5s), and a bottom member (bottom wall opposite 5s), wherein the side wall is regarded as a first side wall (as in fig 1), while the upper wall is regarded as a first upper wall (as in fig 1), the first and second side walls face each other (as in fig 1), the third and fourth side walls face each other and are provided between the first and second side walls (as in fig 1), the first to fourth side walls are configured to be rotatable with respect to the bottom member, and the second upper wall is configured to be rotatable with respect to the second side wall (as in fig 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735